Citation Nr: 1811303	
Decision Date: 02/22/18    Archive Date: 03/06/18	

DOCKET NO.  05-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for PTSD from March 12, 2004, through September 22, 2010.

2.  Entitlement to an effective date prior to April 1, 2006, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to effective dates other than November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006, for the grants of special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He is the recipient of The Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2011 rating decision, in pertinent part, granted entitlement to service connection for PTSD and entitlement to TDIU, effective September 23, 2010.  The Veteran then appealed with regard to the effective dates assigned, specifically arguing that an effective date of March 5, 2004 was desired as that as the date of his claim.  An August 2013 Decision Review Officer decision granted an earlier effective date of March 12, 2004, for the grant of entitlement to service connection for PTSD, which is the date the claim was received by VA and so is a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

For reasons discussed below, the Board has recharacterized the claim for an effective date prior to September 23, 2010, for the 70 percent rating assigned to Veteran's PTSD that was certified to the Board as an initial rating claim.  


FINDINGS OF FACT

1.  Prior to September 2010, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency as a result of intrusive thoughts, nightmares, emotional distress, physiological reactivity, anger and rage, difficulty concentrating and making decisions, deficits of mood and affect, fair to good insight, estrangement from others, and loss of interest in activities.  

2.  Prior to April 1, 2006, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  

3.  The Veteran was not in receipt of a 100 percent rating for a single service-connected disability or of TDIU based on a single service-connected disability during any period other than from November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to September 30, 2010, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an effective date prior to April 1, 2006, for the grant of entitlement to TDIU have not been met. 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

3.  The criteria for effective dates other than November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006, for SMC based on aid and attendance/housebound have not been met.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.400(q) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating for PTSD

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Historically, in August 2013, the RO granted PTSD with an effective date of March 12, 2004, and an initial 30 percent rating was assigned prior to September 23, 2010, with the 70 percent rating assigned from that date forward continued from the November 2011 rating decision.  The Veteran appealed the ratings and the effective dates assigned in that decision.  

The RO construed the appeal as a claim of entitlement to an effective date prior to September 23, 2010, for the grant of the 70 percent rating.  However, as that rating was assigned in connection with the grant of service connection and not an increased rating claim, to construe the appeal is more properly characterized as entitlement to an initial rating in excess of 30 percent prior to September 23, 2010, as noted on the title page.  

Further, although the RO styled the issue as an effective date claim in the March 2016 statement of the case, the analysis reflects that the RO considered the evidence throughout the appeal period, which is consistent with adjudication of an initial rating claim.  In August 2017, the Veteran also addressed the issue as an initial rating claim.  Accordingly, he has been afforded the necessary due process in this appeal and the Board may proceed in adjudicating the initial rating claim on the merits.  

PTSD is rated as 30 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, DC 9411.  Under that Formula, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because a veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises to that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.

Turning to the evidence, in connection with his March 2004 claim for benefits, the Veteran submitted a letter from his treating counselor and psychologist stating that the Veteran experienced numerous traumatic events, including coming under enemy fire daily and being wounded in the leg.  He had also reported that he experienced recurring thoughts and nightmares about being wounded and going into surgery.  

The clinician documented symptoms including intrusive thoughts and nightmares about Vietnam, physiological reactivity and emotional distress to reminders of traumatic events, anger/rage reactions, difficulty concentrating and making decisions, avoidance of feelings and conversations about Vietnam, restricted range of affect and diminished interest in activities, depressed mood, and feelings of estrangement from others.  The letter opined that the Veteran's disability interfered with his ability to cope with everyday stressors and impaired his ability to attend to his own needs and to interact with others.

A May 2004 VA psychology consultation found that the Veteran's symptoms had abated since he began receiving treatment approximately two years prior.  The clinician indicated that no further action was necessary at that time.  The next treatment note is dated in September 2010.

In an August 2004 VA examination report documents subjective complaints of intrusive thoughts about Vietnam, although the Veteran denied extensive combat experience.  He related that he was sometimes easily irritated.  He indicated that he was pleased with his social life and relationships with others but reported sleep disturbance that was associated with the need to go to the bathroom frequently.  

Mental status examination revealed that the Veteran was alert and oriented times three, casually dressed, and cooperative.  His mood was congruent and his affect was broad.  The examiner described clear, coherent, goal-directed, and unpressured speech.  There were no flights of ideas or looseness of associations, and no suicidal or homicidal ideations.  The examiner also noted no auditory or visual hallucinations or delusions.  Insight was described as fair to good, and judgment was good.  

The Veteran contends that his symptoms warrant a 70 percent rating, or at least a 50 percent rating, for his PTSD prior to September 23, 2010.  However, the evidence does not support a rating in excess of 30 percent for that period.  The 30 percent rating contemplates the Veteran's symptoms of intrusive thoughts, nightmares, emotional distress, physiological reactivity, anger and rage, difficulty concentrating and making decisions, deficits of mood and affect, fair to good insight, estrangement from others, and loss of interest in activities.  

A rating in excess of 30 percent requires symptoms that result in reduced reliability and productivity due to symptoms that reflect impairment of thought processes and communication skills, such as circumstantial speech, difficulty in understanding complex commands and making decisions, and impairment of memory and judgment.  Such symptoms were not present during the appeal period   The February 2004 counselor related that Veteran was unable to attend to his own needs, the evidence showed that the Veteran continued to work and maintain personal hygiene.  Therefore, the Board does not find that this statement reflects an inability to perform activities of daily activities. 

Further, an October 2006 VA genitourinary examination indicates that the Veteran had been unable to return to full-time work due to his service-connected residuals of prostate cancer.  This evidence suggests that his reduced reliability or productivity exhibited was due to something other than his service-connected acquired psychiatric disorder.  Consequently, the overall severity of the Veteran's PTSD prior to September 23, 2010, is appropriately compensated by the 30 percent rating, and a rating in excess of 30 percent is not more closely approximated by the evidence.  Therefore, the appeal is denied.           

Earlier Effective Dates

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).

The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. 
§  3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in severity occurred more than one year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

TDIU

A November 2011 rating decision granted entitlement to TDIU, effective September 23, 2010.  In August 2013, a Decision Review Officer decision granted entitlement to TDIU from April 1, 2006, through May 31, 2007 and then from September 23, 2010, with a determination that the Veteran did not meet the schedular criteria for TDIU from June 1, 2007, through September 22, 2010.  An October 2014 rating decision then granted entitlement to TDIU from April 1, 2006, inclusive of the period from June 1, 2007, through September 22, 2010, in light of a concurrent finding that a 20 percent rating for residuals of prostate cancer was warranted from June 1, 2007.  Thus, the issue remaining on appeal is whether TDIU is warranted prior to April 1, 2006.  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations. For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a).  

For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. However, consideration shall be given in all claims to the nature of the employment and the reasons for termination. 

An August 2004 VA psychiatric examiner noted that the Veteran was currently working full-time as a truck driver in a position he had held for the past two years.  Subsequent VA treatment notes, as well as the October 2006 VA examination, reveal that he continued to work as a truck driver throughout the period prior to April 1, 2006.  Consequently, he was employed, substantially and gainfully, prior to April 1, 2006.  Therefore, the criteria for entitlement to TDIU prior to April 1, 2006, have not been met and the appeal is denied.

SMC

SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  

To establish entitlement to SMC based on housebound status under 38 U.S.C. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability, or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2017).  

Additionally, the Court has held that 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and that 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

The Veteran was in receipt of a 100 percent schedular rating for residuals of prostate cancer from November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006.  While he has been in receipt of TDIU since April 1, 2006, this rating was premised on multiple disabilities.  Therefore, the TDIU does not qualify as a service-connected disability rated as total for the purpose of SMC.  In light of these facts, effective dates other than from November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006, for SMC based on aid and attendance/housebound are not warranted.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial rating in excess of 30 percent for PTSD prior to September 23, 2010, is denied.

An effective date prior to April 1, 2006, for the grant of entitlement to TDIU is denied.

Effective dates other than November 23, 2004, through March 31, 2006, and from May 4, 2006, through June 30, 2006, for the grant of SMC based on aid and attendance/housebound are denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


